17-676-cr
United States v. Stanley Fuller

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
4th day of May, two thousand seventeen.

Present:
            JOHN M. WALKER, JR.,
            DEBRA ANN LIVINGSTON,
            GERARD E. LYNCH,
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

                           Appellant,

                  v.                                               17-676-cr

STANLEY FULLER, also known as WARDY, also
known as WEBO,

                           Defendant-Appellee,

KAMEL LAMBUS, also known as KAMEL ANGEVINE,
also known as K, also known as KAMEL
ANGENEVINE, SHAVONA TRAPPIER, also known as
BOBBY, SHAKEEM POWELL, also known as SHA,
TYRAN TROTTER, also known as TY, also known as
TERRY, also known as TERROR, SEAN BRABRAM,
also known as GRINCH, also known as LYE, TYRONE
THOMAS, also known as POP, FNU LNU, SCOTT
WILLIAMS, EARL DAVIS, also known as CHOICE,
MICHAEL SCOTT, also known as ROSS, ANDRE

                                                 1
MITCHELL, also known as DRE, also known as
BRIGHT, HENRY CURRY, also known as JUNIOR,
KASH,

                  Defendants.
_____________________________________

For Appellant:                             MARCIA HENRY (David C. James, Lauren H. Elbert, on
                                           the brief), for Bridget M. Rohde, Acting United States
                                           Attorney for the Eastern District of New York,
                                           Brooklyn, NY

For Defendant-Appellee:                    JAMES KOUSOUROS, Law Offices of James Kousouros,
                                           New York, NY

       Appeal from an order of the United States District Court for the Eastern District of New

York (Weinstein, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       The Government appeals from a March 7, 2017 order of the United States District Court

for the Eastern District of New York (Weinstein, J.) granting defendant-appellee Stanley Fuller

bail pending trial.   We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

       As a general rule, we review a district court’s bail determination, including its

determination as to the adequacy of proposed bail conditions, for clear error. See United States

v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007).     The Government has represented at oral argument

that the record on appeal is complete, and thus the matter ripe for our determination.     On the

record before us, we conclude that the district court did not clearly err in determining that the

conditions proposed by the defendant were sufficient to mitigate concerns about risk of flight and

the danger the defendant presented to the community, and that Fuller was therefore entitled to




                                                 2
release on bail.   Accordingly, we AFFIRM the judgment of the district court and DENY as

moot the Government’s motion for a stay pending appeal. The mandate shall issue forthwith.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             3